     Case 2:14-cv-15947 Document 192 Filed 12/30/19 Page 1 of 6 PageID #: 2840



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

CITYNET, LLC, on behalf                           )
of the United States of America,                  )
                                                  )
         Plaintiff/Relator,                       )
                                                  )
v.                                                )    Civil Action No.: 2:14-CV-15947
                                                  )
FRONTIER WEST VIRGINIA INC., et al.               )    Judge: Copenhaver
                                                  )
         Defendants.                              )

                 FRONTIER DEFENDANTS’ RESPONSE TO THE UNITED
                  STATES’ MOTION FOR LEAVE TO FILE A SURREPLY

        Defendants Frontier West Virginia Inc. (“Frontier”), Kenneth Arndt, Dana Waldo, and

Mark McKenzie (together, “the Frontier Defendants”), by counsel, file this memorandum in

response to the United States’ motion for leave to file a surreply regarding the State of West

Virginia’s motion to intervene (ECF No. 191).

                                        INTRODUCTION

        The United States has asked for permission to file a surreply regarding the State of West

Virginia’s motion to intervene and states that it no longer opposes the State’s motion. However,

the United States recasts the State’s motion in a manner that is incompatible with the State’s

arguments. The Frontier Defendants do not oppose the United States’ request to file a surreply,

but file this brief to note that the proposed surreply further highlights that the State has not

sufficiently articulated the nature of the procedural and substantive relief it requests. In light of

the confusion regarding the State’s request, the State’s motion should be denied without prejudice,

and the State should be given an opportunity to refile in compliance with Rule 24(c) after the

Fourth Circuit issues its ruling on the pending interlocutory appeal.
   Case 2:14-cv-15947 Document 192 Filed 12/30/19 Page 2 of 6 PageID #: 2841



                                         BACKGROUND

        On November 8, 2019, the State of West Virginia filed a motion to intervene in these

proceedings to assert an equitable claim to recover monies it paid to the federal government. The

Frontier Defendants opposed the State’s motion as presented because the nature of its claim was

unclear—in part because it failed to file a pleading setting forth its claim as required by Rule 24(c).

In its reply to the Frontier Defendants, the State of West Virginia stated that its claim is in the

nature of a claim for equitable subrogation (not recoupment), but it has yet to submit the pleading

required by Rule 24(c). And relevant to the United States’ proposed surreply, the precise nature

of the procedural and substantive relief requested by the State has been further clouded by its

exchange of briefs with the United States.

       Like the Frontier Defendants, the United States opposed the State of West Virginia’s

motion to intervene, though it did so on broader grounds.           The United States argued that

intervention was premature because there had been no finding of liability against any of the

defendants, and it also argued that the False Claims Act forecloses intervention by the State.

Regarding the question of whether its claim is premature, the State suggested in its reply brief that

its motion to intervene might not need to be heard “before a judgment or other resolution regarding

FCA liability is imminent.” (ECF No. 190 at 3.) And on the question of whether the False Claims

Act forecloses intervention, the State raised a question of statutory interpretation as to whether the

State is a “person” under the False Claims Act. (Id. at 4-5.) The United States urges that the Court

need not rule on the issue of statutory interpretation because it no longer opposes the State’s request

to assert an equitable claim. (ECF No. 191-1 at 2-3.) But in doing so, the United States describes

the State’s motion in a manner that contradicts what the State actually requested—both

procedurally and substantively.



                                                  2
  Case 2:14-cv-15947 Document 192 Filed 12/30/19 Page 3 of 6 PageID #: 2842



                                          ARGUMENT

       A.      The Procedural Relief Requested by the State Is Unclear

       The United States claims “the State is not actually seeking to intervene” in the False Claims

Act litigation. (ECF No. 191-1 at 1.) Needless to say, that claim is directly at odds with the way

the State of West Virginia has framed its motion. In fairness, however, the State has introduced

ambiguity into its motion to intervene by suggesting that the Court might be able to defer

consideration of the motion to intervene until “a judgment or other resolution regarding FCA

liability is imminent.” (ECF No. 190 at 3.) Given the confusion, the State’s motion should be

denied without prejudice. If the State chooses to refile its motion to intervene, then it should be

required to submit the pleading required by Rule 24(c).

       Deferring a ruling on the State’s motion to intervene until the litigation is nearly complete

would be inconsistent with the State’s desire to assert a claim of equitable subrogation. As the

Frontier Defendants noted in their earlier brief, if the State’s employees engaged in bad faith

conduct as alleged by Citynet, then the State may not be entitled to equitable relief. (ECF No. 186

at 4.) Whether the State’s employees acted in bad faith is a factual issue that would need to be

addressed in discovery and at trial. While the State wishes to present its claim as solely legal in

nature, that simply is not the case. Deferring consideration of the motion to intervene until after

trial would be prejudicial to any defendants found liable and counter to judicial economy.

       Additionally, in withdrawing its objection, the United States seems to suggest that the State

of West Virginia would file a separate claim against any defendant found liable after the conclusion

of the False Claims Act litigation—and make that claim part of the original proceeding. The

Federal Rules of Civil Procedure do not contemplate such a procedure. Moreover, Rule 18(b)

expressly allows the joinder of contingent claims, such as claims for equitable subrogation, to



                                                 3
   Case 2:14-cv-15947 Document 192 Filed 12/30/19 Page 4 of 6 PageID #: 2843



promote judicial economy. See Joinder of Contingent Claims—In General, 6A Fed. Prac. & Proc.

Civ. § 1590 (3d ed.). Even if the rules permitted adding contingent claims at the end of a trial, or

if the State had requested bifurcation, the rules still would not permit the State to circumvent

discovery and a trial.

        B.      The Substantive Relief Requested by the State Is Unclear

        The United States also states that the withdrawal of its opposition to the motion to intervene

is based on its understanding that “the State is not asserting claims against the United States or an

entitlement to any FCA or any other recovery paid to the United States.” (ECF No. 191-1 at 2.)

Yet, the United States seems to contradict the State’s description of its claim. The State wants to

assert a claim for equitable subrogation. “Given its usual and ordinary meaning, the doctrine of

subrogation provides an equitable remedy to one secondarily liable who has paid the debt of

another and to whom in equity and good conscience should be assigned the rights and remedies of

the original creditor.” Porter v. McPherson, 198 W. Va. 158, 162 (1996) (omitting internal

quotation marks). Thus, the State seeks to step into the shoes of the United States to recover from

any defendants found liable for violating the False Claims Act. Indeed, the State seems to indicate

that it is entitled to recover the portion of any False Claims Act damages that would otherwise be

offset because of the State’s payments to the federal government. (ECF No. 189 at 3-4.) The

United States’ proposed surreply demonstrates a lack of clarity regarding the nature of the State’s

claim. The State’s motion to intervene should be denied, and it should be required to comply with

Rule 24(c) if it opts to refile its motion.




                                                  4
  Case 2:14-cv-15947 Document 192 Filed 12/30/19 Page 5 of 6 PageID #: 2844



Dated: December 30, 2019

Respectfully submitted,

 /s/ David Fenwick
 J. David Fenwick (W. Va. Bar No. 6029)           C. Simon Davidson (VSB No. 71993)
 Benjamin B. Ware (W. Va. Bar No. 10008)          McGuireWoods LLP
 Goodwin & Goodwin, LLP                           652 Peter Jefferson Parkway, Suite 350
 300 Summers Street, Ste. 1500                    Charlottesville, VA 22911
 Charleston, WV 25301                             (434) 977-2533
                                                  cdavidson@mcguirewoods.com
 Charles Wm. McIntyre (D.C. Bar No. 489302)       (appearing pro hac vice)
 McGuireWoods LLP
 2001 K Street, NW, Suite 400                     Jeremy S. Byrum (VSB No. 70864)
 Washington, DC 20006                             McGuireWoods LLP
 (202) 857-1700                                   800 E. Canal Street
 cmcintyre@mcguirewoods.com                       Richmond, VA 23219
  (appearing pro hac vice)                        (804) 775-4305
                                                  jbyrum@mcguirewoods.com
                                                  (appearing pro hac vice)

Counsel for the Frontier Defendants




                                              5
  Case 2:14-cv-15947 Document 192 Filed 12/30/19 Page 6 of 6 PageID #: 2845



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th of December, 2019, I electronically filed the foregoing
with the Clerk of the Court upon counsel of record via one or more of the following methods: (1)
electronic notification through the Court’s CM/ECF system, and/or (2) depositing true copies in
the U.S. Mail, postage prepaid, addressed as follows:

 Benjamin L. Bailey                                 Jennifer M. Mankins
 Rebecca L. Donnellan-Pomeroy                       U.S. Attorneys’ Office
 Bailey & Glasser LLP                               P.O. Box 1713
 209 Capitol Street                                 Charleston, WV 26326-1713
 Charleston, WV 25301-1386
                                                    Augustine Martin Ripa
 Nicholas S. Preservati                             U.S. Dept. Justice, Civil Division
 Spilman Thomas & Battle                            Patrick Henry Bldg., Rm. 9209
 P. O. Box 273                                      601 D Street NW
 Charleston, WV 25321-0273                          Washington, DC 20004

 Counsel for Citynet, LLC                           Counsel for the United States

 Gary E. Pullin                                     Douglas P. Buffington II
 Stephen M. Fowler                                  Curtis R. A. Capehart
 Geoffrey A. Cullop                                 West Virginia Attorney General Office
 Christopher C. Ross                                State Capitol, Bldg 1, Rm E-26
 Pullin Fowler Flanagan Brown & Poe, PLLC           1900 Kanawha Blvd. East
 901 Quarrier Street                                Charleston, WV 25305
 Charleston, WV 25301
                                                    Counsel for State of West Virginia
 Counsel for Jimmy Gianato and Gale Given




                                     /s/ David Fenwick
                                     J. David Fenwick (W. Va. Bar No. 6029)
                                     Goodwin & Goodwin, LLP
                                     300 Summers Street, Ste. 1500
                                     Charleston, WV 25301




                                                6
